Citation Nr: 0835235	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a mental disorder, including an anxiety 
disorder, not otherwise specified, with features of post 
traumatic stress disorder (PTSD) and generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 until March 
1953.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2007 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a November 2005 rating decision, which granted service 
connection for an anxiety disorder, not otherwise specified, 
with features of PTSD and generalized anxiety disorder, with 
a 10 percent evaluation.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends, as seen in his January 2006 
notice of disagreement, that his service-connected mental 
disability warrants a rating in excess of 10 percent.

The claim was previously remanded in an August 2007 Board 
decision for additional medical records, and, if necessary, a 
VA examination.  The record indicates that a VA examination 
was scheduled for July 22, 2008, but that a letter from the 
VA medical center on July 21, 2008 cancelled his appointment.  
The letter does not indicate that the veteran cancelled the 
appointment.  Rather, the letter apologized for any 
inconvenience the cancellation might have caused him.  The 
evidence also does not indicate that another VA examination 
was scheduled or provided.  As such, the record indicates 
that a VA examination was deemed necessary to evaluate the 
veteran's symptomatology, but an examination was not 
provided.  A VA examination is necessary to determine the 
severity of the veteran's mental disability.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be provided a VA 
mental examination by an appropriate 
medical professional to determine the 
severity of his service-connected 
anxiety disorder.  The examination must 
be conducted in accordance with DSM-IV, 
as is required by 38 C.F.R. § 4.125 
(2007).  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate studies and test should be 
performed.  A clear rationale for all 
opinions should be provided, along with 
a discussion of the facts and medical 
principles.  The examiner's finding 
should specifically include the extent 
of the veteran's occupational and 
social impairment, if any, due to his 
service-connected anxiety disorder. 

If the veteran fails to report for his 
examination, a clear notation of that 
fact should be associated with the 
claims file.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
